DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, of record 03/08/2019 are pending. Prosecution on the merits commences for claims 1-20.

PRIORITY
The instant application, filed 03/08/2019, is a CONTINUATION of US Patent No. 10,246,560 filed 02/10/2016, which is a 371 of PCT/US2014/050930 filed 08/13/2014, which claims priority to US Provisional Application No. 61/865,189, filed 08/13/213.  Thus, the earliest possible priority for the instant application is 08/13/2013.

INFORMATION DISCLOSURE STATEMENTS
The Information Disclosure Statements submitted on March 08, 2019; March 08, 2019; October 21, 2019; and March 31, 2020 have been considered by the examiner and an initialed copy of each IDS is included with the mailing of this office action.
The information disclosure statement filed 10/21/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  With regard to the IDS of 10/21/2019, it is noted that the IDS indicated NPL documents of Sunshine, 2012 and Bhise, 2010 were made of record.  However, no copies of the articles were included in the submission.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification recites http and/or www codes at Table 1 and Table 2 of the Specification.

Claims

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Independent claims 1, 16 and 20 are directed to compositions comprising lactide-co-glycolide (LGA) and polyethyleneimine that are conjugated via primary amines, and are at specific ratios. Claims 1 and 16 require the compositions comprise therapeutic agents:











Independent claim 18 is directed to a method of making a composition comprising lactide-co-glycolide and PEI, and further comprising at least one therapeutic and/or diagnostic agent:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale







The specification teaches the LGA-PEI compositions embodied by claims 1, 16 and 20 are generated by mixing together specific ratio of PLGA and PEI in the presence of organic solvent Tetrahydrofuran for 48 hrs.  Applicants determined the PEI remained intact, and the PLGA fragmented into “single” lactide-co-glycolide (LGA) units.  Applicants assayed the amide bonds at primary amines on the PEI following copolymerization and determined primary amine content (paragraphs [0033], [0046], Example 1). 
Claim 18, directed to a methods of making a composition comprising a therapeutic and co-polymer, lists steps of the method, but does not require any specific composition-therapeutic structure that is formed following practicing the claimed methodology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al.  Comparative Study of poly (lactic-co-glycolic adj acid)-poly ethyleneimine – plasmid DNA Microparticles Prepared Using Double Emulsion Methods.  Journal of Microencapsulation, 2008.  25(1):1-12.  
With regard to claim 18, Zhang discloses methods of co-polymers comprising PLGA and Polyethyleneimine as therapeutic carriers of DNA (abstract).  Zhang discloses the method of making the compositions comprises mixing PLGA and PEI in a solvent (dichloromethane), thus providing as solution comprising a lactide-co-glycolide and PEI copolymer, and then adding a plasmid to form the composition.  Then the plasmid-loaded PLGA-PEI particles are isolated (page 3, “PLGA PEI pDNA Microparticles (PA5 and PA10) section).  See, FIG 1 portion relative to the instant claims:

    PNG
    media_image3.png
    387
    333
    media_image3.png
    Greyscale










With regard to claim 19, Zhang discloses the plasmid DNA is initially prepared in a PVA solution prior to mixing with the PEI/PLGA copolymers (Page 5; FIG 1).  The PVA functions as a “linker” that conjugates the therapeutic to the copolymer OEI/PLGA composition, absent evidence to the contrary.  Thus, Zhang anticipates the claims.

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2005/0244505 to Higbee.
With regard to claim 18, Higbee discloses solutions of PLGA and PEI are mixed in the presence of solvent to provide a lactide-co-glycolide and PEI copolymer (Example 14; FIGs 33a-36).  Higbee discloses the therapeutic agent poly(IC) is added to a solution of the PLGA/PEI copolymer and further isolated (Example 14; Table 3, paragraphs [0127]-[0128]).

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al.  Polymeric Nanoparticles for siRNA Delivery and Gene Silencing.  International Journal of Pharmaceutics, 2009. 367: 195-203.
With regard to claim 18, Patil discloses solutions of PLGA and PEI are mixed in the presence of solvent to provide a lactide-co-glycolide and PEI copolymer (page 196, Sections 2.2.1 and 2.2.2).  Patil discloses the siRNA is added to a solution of the PLGA/PEI copolymer and further isolated, followed by administering the particles to cells in vitro (Sections 2.2.2, 2.5 and 2.6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2003/0009004, to Nam, of record, cited on Applicant’s IDS dated 3/08/2019.
Nam discloses generating PEI/PLGA copolymers that are carriers for therapeutics (Abstract, paragraphs [0017]-[0018], Examples 1-4).  Nam discloses the PLGA and PEI (linear or branched) are mixed in a solvent to form PEI/PLGA block co-polymers and dispersed in water following solvent removal (paragraph [0042], Examples 1-4). Nam discloses water-soluble or hydrophobic drugs can be loaded into the inner core or hydrophobic region or preformed polymeric PEI/PLGA copolymers (paragraph [0074]).  Nam discloses the PEI/PLGA copolymers can be used for pharmaceutical/drug delivery purposes in vivo (paragraphs [0047]-[0048]).
However, Nam does not reduce to practice the claimed invention, showing wherein the PLGA/PEI copolymer-drug/pharmaceutical composition is “isolated” following formation, as required by instant claim 18.
It would have been obvious to isolate the PLGA/PEI copolymer-drug/pharmaceutical composition following formation of a pharmaceutical composition.  A skilled artisan would have been motivated to isolate the PLGA/PEI copolymer-drug/pharmaceutical composition in order to utilize the formulations in vivo.  A skilled artisan would have had a reasonable expectation of success in isolating the PLGA/PEI copolymer-drug/pharmaceutical composition because Nam discloses the therapeutic agent is encapsulated within the PLGA/PEI copolymers (paragraph [0074]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,246,560 and further in view of Zhang et al.  Comparative Study of poly (lactic-co-glycolic adj acid)-poly ethyleneimine – plasmid DNA Microparticles Prepared Using Double Emulsion Methods.  Journal of Microencapsulation, 2008.  25(1):1-12 or US Patent Application Publication No. 2012/0128782 to Green or US Patent Application No. 2008/0260725 to Naik. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.  The teachings of Zhang are applied as in the 102 rejection above.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Instant independent claims 1, 16 and 20 are directed to compositions comprising lactide-co-glycolide (LGA) and polyethyleneimine that are conjugated via primary amines, and are at specific ratios. Claims 1 and 16 require the compositions comprise therapeutic agents:











Independent claims 1 and 2 of US Patent No. 10,246,560 are directed to compositions comprising copolymers of LGA and PEI:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale






Instant claim 20 is broader than patented claim 1, in that the patented claim requires a polymer of lactide-co-glycolide and PEI, wherein single lactide-co-glycolide units are conjugated to primary amines of PEI through an amide linkage, and the ratio of LGA to PEI is 0.5:1 to 5:1 and a therapeutic and/or diagnostic agent.  Instant claim 20 does not require the presence of a therapeutic and/or diagnostic agent.  Thus, it would have been obvious to amend the patented claim to a broader scope.
Instant claim 1 is narrower than patented claim 1, in that the instant claims require that the therapeutic and/or diagnostic agent “is selected from the group consisting of a nucleic acid….and mixtures thereof.”
However, Zhang discloses PEI-PLGA nanoparticles can comprise nucleic acids as therapeutic agents: Zhang discloses methods of co-polymers comprising PLGA and Polyethyleneimine as therapeutic carriers of DNA (abstract).  Zhang discloses the method of making the compositions comprises mixing PLGA and PEI in a solvent (dichloromethane), thus providing as solution comprising a lactide-co-glycolide and PEI copolymer, and then adding a plasmid to form the composition.  Then the plasmid-loaded PLGA-PEI particles are isolated (page 3, “PLGA PEI pDNA Microparticles (PA5 and PA10) section).  See, FIG 1.
It would have been obvious to the skilled artisan to use a nucleic acid therapeutic agent in the claims of the 10,246,560 patent.
Instant claim 16 is narrower than patented claim 1, in that the instant claim 16 requires that the copolymer of PEI and PLGA further comprises “one compound selected from the group consisting of 1-(3-aminopropyl)-4-methylpiperazine (APMP), 2-(3-aminopropylamino) ethanol, 2-methyl-1,5-diaminopentane, 1-(3-aminopropyl)pyrrolidine, 4-aminophenyl disulfide, and cystamine.”
However, Green discloses adding compounds such as 4-aminophenyl disulfide or cystamine to the ends of polymers within polymeric carriers of therapeutic agents generates disulfide linkages, which facilitates cellular uptake and/or triggered release of the therapeutic agents (paragraphs [0054]-[0055], [0084]-[0087], [0094], [0097]-[0099]). Green discloses the compounds can be included in polymeric carriers such as PLGA particles (paragraph [0106], Example 4).  Green discloses adding disulfide linkages has been shown to reduce PEI toxicity (paragraph [0005]).
It would have been obvious to the skilled artisan to include compounds such as 4-aminophenyl disulfide or cystamine in the PEI/PLGA composition of claims 1 and 2 of US Patent 10,246,560 because including the compounds facilitates cellular uptake and/or triggered release of the therapeutic agents from polymeric carriers.
With regard to dependent claims 2-15 and 17, US Patent 10,246,560 does not disclose the claimed limitations within the claims. However:
Green discloses the compounds can be included within polymeric carriers, wherein the carriers are nanoparticles or microparticles (paragraphs [0102], [0164]).
Green discloses the therapeutic agents include DNA, RNA, siRNA, oligonucleotides, peptides, small molecules (paragraphs [0099], [0172]) .
Green discloses the compounds can further comprise polyethylene glycol (PEG), and targeting ligands, such as an antibody via chemical conjugation (paragraphs [0076], [0095]).
Green discloses the compounds can be part of a controlled and/or sustained release compositions (paragraphs [0223], [0229]).
Green discloses FITC-labeled siRNA can be used to identify brain cancer cells (paragraph [0233]) and that the compounds can contain labeling agents (paragraph [0076]).
Naik discloses PEI and PLGA particles can be generated as a therapeutic carrier (paragraph [0034]).  Naik discloses the therapeutic carriers can be pegylated with polyethylene glycol using a maleimide-PEG-NSH which acts as a linker between the nanoparticle and a surface peptide that is conjugated to the particle (paragraph [0050]).  
Thus, dependent claims 2-15 and 17 of the instant application are obvious variants of known features used in PEI/PLGA and/or nanoparticle formulations in the art.
Instant claims 18-19 are directed to making a PEI/PLGA composition are obvious over claims 1 and 2 of US Patent 10,246,560 further in view of Zhang.  While the claims of the patent are directed to a composition comprising PEI/PLGA and a therapeutic agent, with specific structural requirements, the methods of claims 18 and 19 appear to result in a generic polymeric composition comprising PEI/PLGA and a therapeutic agent (i.e. a broader composition) that is anticipated by the patented claims.  Zhang discloses PEI-PLGA nanoparticles can comprise nucleic acids as therapeutic agents: Zhang discloses methods of co-polymers comprising PLGA and Polyethyleneimine as therapeutic carriers of DNA (abstract).  Zhang discloses the method of making the compositions comprises mixing PLGA and PEI in a solvent (dichloromethane), thus providing as solution comprising a lactide-co-glycolide and PEI copolymer, and then adding a plasmid to form the composition.  Then the plasmid-loaded PLGA-PEI particles are isolated (page 3, “PLGA PEI pDNA Microparticles (PA5 and PA10) section).  See, FIG 1.
Thus, it would have been obvious to modify the patented claims to a method of making an obvious variant of the PEI/PLGA and therapeutic agent encompassed by the later filed claims of the instant application.


Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633